Title: To George Washington from Charles-René-Dominique Sochet Destouches, 20 December 1780
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        

                            
                            Monsieur
                            A Bord du Neptune en rade de Newport le 20 xbre. December 1780
                        
                        Jai L’honneur d’informer otre Excellênce qu’une partie des farines qui avoient eté achetées dans L’etat de
                            Newyorck pour L’approvisionnement de L’Escadre du Roi, ont eté arretees par ordre du Gouverneur de cet Etat pour etre
                            employées a pourvoir aux besoins de votre armée. Ce motif est trop respectable pour que je me permette aucune plainte a
                            cet egard; cependant j’observerai a votre Excêllence que cette saisie de farines destinées pour L’Escadre, et sur les quelles
                            on avoit compté, nous ont beaucoup gênés sur L’article des subsistances, et je vous prie de vouloir bien m’aider de vos
                            bons offices aupres de Son Excellence le Gouverneur Clinton, pour qu’il fasse remplacer incressament a M. John Carter
                            fournisseur de L’Escadre les mille quinataux de farine qui lui ont été retenus par ses ordres, et pour pour qu’il favorise ce negociant dans tous les achats quil fera, en
                            consequence des marches qu’il a passé avec Monsieur De Granchain Major de L’Escadre. Jai l’honneur d’etre avec la plus
                            haute consideration De Votre Excêllence Votre humble et tres obeissant Serviteur. 

                    
                            Destouches